UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-36498 CELLULAR BIOMEDICINE GROUP,INC. (Exact name of registrant as specified in its charter) Delaware 86-1032927 State ofIncorporation IRS EmployerIdentification No. 530 University Avenue, #17 Palo Alto, California 94301 (Address of principal executive offices) (650) 566-5064 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” and “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of May 5, 2015, there were11,514,961 shares of common stock, par value $.001 per share issued and outstanding. TABLE OF CONTENTS PARTIFINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Loss (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Condensed Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PARTIIOTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 38 2 PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) CELLULAR BIOMEDICINE GROUP,INC. CONDENSED CONSOLIDATED BALANCE SHEETS(UNAUDITED) AS OF MARCH 31, 2, 2014 March 31, December 31, Assets Cash and cash equivalents $ $ Accounts receivable Other receivables Inventory Prepaid expenses Other current assets - Total current assets Investments Property, plant and equipment, net Goodwill Intangibles, net Long-term prepaid expenses and other assets Total assets (1) $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable $ $ Accrued expenses Taxes payable Advances payable to related party - Other current liabilities Total current liabilities Other non-current liabilities Total liabilities (1) Commitments and Contingencies (note 14) Stockholders' equity: Preferred stock, par value $.001, 50,000,000 shares authorized; none issued and outstanding as of March 31, 2015 and December 31, 2014, respectively - - Common stock, par value $.001, 300,000,000 shares authorized; 11,514,021 and 10,990,335 issued and outstanding as of March 31, 2015 and December 31, 2014, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The Company’s consolidated assets as of March 31, 2015 and December 31, 2014 included $5,533,855 and $5,508,459, respectively, of assets of variable interest entities, or VIEs, that can only be used to settle obligations of the VIEs.Each of the following amounts represent the balances as of March 31, 2015 and December 31, 2014, respectively.These assets include cash and cash equivalents of $2,674,321 and $3,496,678; accounts receivable of $339,973 and $141,029; other receivables of $141,189 and $127,280; inventory of $118,660 and $215,152; prepaid expenses of $259,015 and $193,613; other current assets of $ nil and $109,777; property, plant and equipment, net, of $1,178,703 and $1,055,648; intangibles of $39,674 and $42,779; and long-term prepaid expenses and other assets of $782,320 and $126,503.The Company’s consolidated liabilities as of March 31, 2015 and December 31, 2014 included $1,318,488 and $1,434,826, respectively, of liabilities of the VIEs whose creditors have no recourse to the Company.These liabilities include accounts payable of $53,262 and $10,572; other payables of $628,076 and $714,309; payroll accrual of $414,103 and $273,599; and other non-current liabilities of $223,047 and $436,346. See further description in Note 4, Variable Interest Entities. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CELLULAR BIOMEDICINE GROUP,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 For the Three Months Ended March 31, Net sales and revenue $ $ Operating expenses: Cost of sales General and administrative Selling and marketing Research and development Impairment of investments - Total operating expenses Operating loss ) ) Other income (expense): Interest income Other income (expense) ) Total other income Loss from continuing operations before taxes ) ) Income taxes provision ) - Loss from continuing operations ) ) Profit on discontinued operations, net of taxes - Net loss $ ) $ ) Other comprehensive income (loss): Cumulative translation adjustment ) Unrecognized loss on investments ) ) Total other comprehensive loss: ) ) Comprehensive loss $ ) $ ) Loss per share for continuing operations: Basic $ ) $ ) Diluted $ ) $ ) Earnings per share fordiscontinued operations: Basic $
